Jon T. Dyre
CROWLEY FLECK PLLP
500 Transwestern Plaza II
P. O. Box 2529
Billings, MT 59103-2529
Telephone: (406) 252-3441
Facsimile: (406) 252-5292
jdyre@crowleyfleck.com

Attorneys for Defendant

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISON


HIGH COUNTRY PAVING, INC.,                 )   Cause No.: 9:18-cv-00163-DLC
                                           )
             Plaintiff,                    )
                                           )   DEFENDANT’S PROPOSED
      vs.                                  )   CERTIFIED QUESTION AND
                                           )   SUPPORTING BRIEF
UNITED FIRE & CASUALTY CO.,                )
                                           )
             Defendant.                    )

                                 INTRODUCTION

      The Court has asked the Parties to submit a proposed certified question to

the Montana Supreme Court on the issue of what an insurer is allowed to do when

a third party claimant demands the insurer pay policy limits without requiring a

release of claims against the insured, while at the same time the insured demands

the insurer refuse to pay policy limits without a release all claims against the

insured.
      The parties have exchanged several letters proposing certified questions.

High Country Paving (HCP) also claimed it had the “right” to add twenty some

paragraphs of additional “facts” to the stipulated facts. United Fire & Casualty

Company (“UFC”) would not agree to HCP’s demand to add more facts, and the

parties could not come to an agreement on a certified question. Therefore, in

accordance with the Scheduling Order, UFC submits the following proposed

certified question and supporting brief.

                                   ARGUMENT

1. Controlling Authority

      M. R. App. P. 15(3) permits the Montana Supreme Court (MSC) to answer a

question of law certified to it by another qualifying court. The MSC’s review of a

certified question is “purely an interpretation of the law as applied to the agreed

facts underlying the action.” N. Pac. Ins. Co. v. Stucky, 2014 MT 299, ¶ 18, 377

Mont. 25, 338 P.3d 56 (quoting Van Orden v. United Servs. Auto. Ass’n, 2014 MT

45, ¶ 10, 374 Mont. 62, 318 P.3d 1042). The MSC will not determine questions of

fact or to apply the law to the facts presented to it. BNSF Ry. Co. v. Feit, 281 P.3d

225, 227 (Mont. 2012).

2. UFC’s Proposed Certified Question

      UFC proposes the following certified question:

      If an insured’s liability for the damages caused to a third party in a motor
      vehicle accident is reasonably clear, and those damages exceed the limits of

                                        DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                        SUPPORTING BRIEF – Page 2
      the insured’s liability policy, does the insurer have a duty under Montana
      law to pay policy limits, over the objection of its insured, to settle the claims
      of the third party without requiring a release of all claims against its insured,
      or is the insurer’s duty to settle third party claims by paying policy limits
      without requiring a release of all claims against its insure limited to paying
      medical expenses, lost wages and other economic damage for which liability
      is reasonably clear?

      This question states the conflicting positions of the parties. UFC believes

that the law is clear that where liability for damages in excess of policy limits is

reasonably clear, an insurer cannot condition the payment of policy limits on a

release of all claims against the insured. The Montana Supreme Court has

specifically stated:

      In summary, we hold that where liability resulting from an automobile
      accident is reasonably clear, and a third-party claimant’s damages
      undisputedly exceed mandatory minimum policy limits pursuant to § 61-6-
      103, MCA, the prompt, fair, and equitable settlement of such claims cannot
      be forestalled by an insurer based on an illusory bad faith or breach of
      contract claim that its insured may be bring. To refuse payment based on
      such unfounded potential liability is, in and of itself, a deceptive trade
      practice within the meaning of § 33-18-201(6), MCA.

      Further, we hold that where an insured's liability for damages caused to a
      third party in an auto accident is reasonably clear, and those damages
      undisputedly exceed the mandatory limits set forth under § 61-6-103(2),
      MCA, it is an unfair trade practice per se under § 33-18-201, MCA, for an
      insurer to condition the payment of the owed mandatory minimum policy
      limits on the third party's agreement to provide a full and final release of all
      liability in favor of an insured.

Watters v. Guaranty National Ins. Co., 2000 MT 91, ¶¶ 60-61, 300 Mont. 91,

3 P.3d 626 (2000).



                                        DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                        SUPPORTING BRIEF – Page 3
      The MSC modified Watters in 2003. The MSC held that the statutory

obligation in § 33-18-201(6) to pay claims without a release did not mention the

mandatory limits in § 61-6-103, and therefore duty to pay policy limits without a

release where liability is reasonably clear was not limited to the minimum

coverage required by § 61-6-103. Shilhanek v. D-2 Trucking, Inc., 2003 MT 122,

¶ 21, 315 Mont. 519, 70 P.3d 721.

      Both Watters and Shilhanek were based on the MSC’s interpretation of

§ 33-18-201(6) MCA, which states no insurer shall:

      (6) neglect to attempt in good faith to effectuate prompt, fair, and equitable
      settlements of claims in which liability has become reasonably clear.

There is nothing in this statute that allows settlements to be conditioned upon the

claimant agreeing to a release of the insured. Therefore “settlement” under this

subsection means an agreement between the injured party and the insurer, and a

release of the insured is not required. Watters, ¶ 41. The MSC said it was

compelled to follow the clear language of the statute, and would not second guess

the Legislature. Id., ¶¶ 50-51.

      The MSC modified Watters again in 2009. Watters defined the duty to settle

under § 33-18-201(6) in terms of “undisputed” damages. In 2009, the MSC

defined “reasonably clear liability” under § 33-18-201(6) in Peterson v. St. Paul

Fire & Marine Ins. Co., 239 P.3d 904. (Mont 2009). The new definition is that

liability is reasonably clear when a reasonable person, with knowledge of the

                                       DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                       SUPPORTING BRIEF – Page 4
relevant facts and law, would conclude, for good reason, that the defendant is

liable to the plaintiff. Id., ¶ 39.

       The MSC then held in Teeter v. Mid-Cent. Ins. Co., 2017 MT 292, 389

Mont. 407, 406 P.3d 464 (Mont. 2017), that that the reasonably clear standard from

Peterson applied to both liability for the accident and liability for the specific

damages claimed. Id., ¶ 16. The Peterson definition standard has universal

application. It was applied to a third party claim for failing to settle under

§ 33-18-201(6) in Peterson; to advance payment claims in Teeter; and to first party

claims in CQI, Inc. v. Mountain West Farm Bureau, 2010 WL 3949383. These

cases make it clear that the reference to “undisputed” damages in Watters has been

changed to damages for which liability is reasonably clear as defined in Peterson.

       UFC’s certified question will allow the MSC to confirm that an insurer has a

duty under § 33-18-201(6) to make a full and final settlement of all the claims and

damage of a third party for which liability is reasonably clear by paying policy

limits without requiring a full and final release of all claims against its insured.

This duty is independent of and in addition to the duty to advance pay medical and

other expenses under Ridley.

       UFC’s certified question also presents HCP position that an insurer’s duty to

settle without a release under § 33-18-201(6) is limited to claims for “economic

damages are not subject to reasonable doubt.” HCP argued the duty does not apply


                                         DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                         SUPPORTING BRIEF – Page 5
to general damages because “general damages are never reasonably certain in

amount.” HCP Preliminary Pretrial Statement at pp. 23-24.

      UFC believes there is no such limitation in § 33-18-201(6). The MSC’s

interpretation a “settlement” under § 33-18-201(6) has universal application. The

statutory duty is to settle “claims,” without any limits or descriptions of the types

of claims that fall within that statutory duty. Therefore, “claims” means all claims.

The question presented by UFC will put that issue squarely before the MSC.

3. Response to Plaintiff’s Proposed Certified Questions

      HCP has proposed several certified questions. The first was:

      In an automobile accident case where the third-party claimants’ Ridley
      damages and undisputed special damages are below liability policy limits, is
      the insurer’s belief that general damages may take the verdict to an amount
      in excess of policy limits an absolute defense to its insured’s claims of
      breach of the insurance contract or violation of the Unfair Trade Practices
      Act for paying policy limits to the claimants without obtaining a release of
      its insured.

      This question contains multiple misstatements of the law. First, an insurer’s

‘belief” as to what “may” happen is not the governing standard for determining

when settlements must be made under § 33-18-201(6). As noted, the proper

standard is whether liability is reasonably clear. Second, an insurer’s “belief” is

not a defense to an UTPA claim. An insurer must have a reasonable basis in law

or fact for its position to state a defense to an Unfair Trade Practices Act (UTPA)

claim. See § 33-18-242(5). Third, the reference to “Ridley” damages and


                                        DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                        SUPPORTING BRIEF – Page 6
undisputed special damages” is redundant. Ridley involved advance payment of

medical expenses, which are “special damages.”

      Fourth, the reference to Ridley is outdated and unnecessary. The MSC has

held that the argument that an insurer’s obligation extends to all damages that are

reasonably certain and directly related to the insured’s negligence or wrongful act.

Dubray v. Farmers Insurance Exchange, 2001 MT 251, ¶ 15, 307 Mont. 134,

36 P.3d 897. The Court confirmed this holding in Lorang:

      Nothing in Ridley suggests that its scope should be categorically limited to
      medical expenses.” Rather, “the principle for which it stands,” as we stated,
      is that “where liability is reasonably clear, injured victims are entitled to
      payment of those damages which are not reasonably in dispute without first
      executing a settlement agreement and final release.

Lorang v. Fortis Insurance Co., 2008 MT 252, n. 25, 345 Mont. 12, 192 P.3d 186.

      Fifth, the proposed question refers to payment of “undisputed” damages. As

noted above, that is not the standard for determining which claims must be paid

without a release. Peterson v. St. Paul Fire & Marine Ins. Co., supra.

      Finally, the reference to breach of contract is improper. The argument that

an insurer has an express contractual duty to obtain a release was rejected in

Watters, and therefore does not need to be part of a certified question. If the

proposed question refers to a contractual breach of an implied duty of good faith

and fair dealing, HCP is injecting factual issues in the certified question. The duty

of good faith is defined as follows:


                                       DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                       SUPPORTING BRIEF – Page 7
      The conduct required by the implied covenant of good faith and fair dealing
      is honesty in fact and the observance of reasonable commercial standards of
      fair dealing in the trade.
§ 28-1-211 MCA.

      The MSC cannot determine as a matter of law the reasonable commercial

standards in the insurance industry. The MSC could, however, rule that reasonable

commercial standards cannot contradict statutory duties under § 33-18-201(6), or

finding that the UTPA is a more specific and controlling set of standards that

supersede § 28-1-211 MCA.

      HCP’s next proposed questions was:

      In an automobile accident case where the third-party claimants’
      claimed special damages are below liability policy limits, is the
      possibility that general damages may take the verdict to an amount in
      excess of policy limits an absolute defense to its insured’s claim of
      violation of the Unfair Trade Practices Act for paying policy limits to
      the claimants without obtaining a release of its insured?
Again, the “possibility” of what “might” occur is not a correct statement of the

governing standard under § 33-18-201(6), nor is it a position that has been

advocated by either party in this case.

      HCP’s alternative proposed certified question was:

             Can it be a breach of an insurer’s duty to its insured under the UTPA
             to pay policy limits to a third party in a motor vehicle accident
             without a release of its insured where total claimed special damages
             are below policy limits but total damages (including general damages)
             might exceed policy limits?




                                          DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                          SUPPORTING BRIEF – Page 8
Again, the “possibility” of what “might” occur is not a correct statement of the

governing standard under § 33-18-201(6). In addition, this question is phrased in

terms of a breach of a duty, which is generally a question of fact. The MSC only

accepts certified questions of law. The Court does not apply the law to the facts

presented. BNSF v. Feit, 281 P.3d 225, 227 (Mont. 2012).

      Finally, HCP’s demand to add twenty some paragraphs of unnecessary,

incomplete and therefore misleading “facts” must be rejected. The MSC provides

an interpretation of the law as applied to the agreed facts underlying the question.

The legal interpretation sought by the Court is UFC’s duties when HCP’s liability

for the accident in question was reasonably clear, and it was faced with a demand

by the injured parties to be paid policy limits without a release of the insured, and

the insured’s demand not to pay limits without a release of the insured. The

“facts” sought to be added are not necessary for the MSC to define those duties.

      Dated this 15st day of April, 2019.

                                        CROWLEY FLECK PLLP

                                        /s/ Jon T. Dyre
                                        Jon T. Dyre
                                        CROWLEY FLECK PLLP
                                        500 Transwestern Plaza II
                                        P. O. Box 2529
                                        Billings, MT 59103-2529

                                        Attorneys for Defendant



                                        DEFENDANT’S PROPOSED CERTIFIED QUESTION AND
                                        SUPPORTING BRIEF – Page 9
